EXHIBIT 10.1

 

EMPLOYMENT AGREEMENT

 

THIS AGREEMENT is dated as of [21th March 2014] (the “Effective Date”), by and
between Patriot Berry Farms, Inc., a Nevada corporation, (the “Company”), and
Daniel Cattlin (the “Officer”) (the Officer and Company each a “Party” and
collectively the “Parties”).

 

WHEREAS, the Company desires to employ the Officer, and the Officer desires to
be employed by the Company, upon the terms and conditions set forth herein.

 

NOW, THEREFORE, upon the terms and conditions set forth in this Agreement, and
in consideration of the premises and the mutual covenants set forth below, the
Parties hereby agree as follows:

 



1. Appointment. The Company hereby appoints the Officer to act as the Company’s
President and the Officer hereby accepts such appointment, on the terms and
conditions set forth below.

 

 

2. Term. The Officer's appointment by the Company hereunder shall be three (3)
years beginning on the Effective Date and shall automatically renew for
consecutive one (1) year periods until terminated pursuant to Section 6 hereof
(the “Term”).

 

 

3. Position and Duties. During the Term, the Officer shall serve as the
President of the Company, with such duties, authority and responsibilities as
are normally associated with and appropriate for such position, all as limited
by the Company’s Articles of Incorporation and Bylaws. The Officer shall devote
sufficient working time, efforts, attention and energies to fully perform his
duties as President of the Company. Nothing contained herein shall limit the
Officer’s ability to participate in other business activities, provided (a) such
other business activities are not competitive with any business activity of the
Company; and (b) the Officer’s participation in such other business activities
does not interfere with the Officer’s performance of his duties hereunder.

 

 

4. Compensation and Related Matters.



 



 

(a) Continuing throughout the Term, the Company shall pay the Officer a base
salary One Hundred Twenty Thousand Dollars (US $120,000) per year (the
“Salary”), payable in increments consistent with the Company’s payroll
practices.

 

 

 

 

(b) Business and Travel Expenses. The Company shall pay in advance, or promptly
reimburse the Officer for all business and travel expenses (the “Expenses”)
consistent with the Officer's titles and the practices of the Company, provided
the Officer properly accounts for such Expenses in accordance with the regular
practices of the Company. Expenses shall include, but are not limited to
business class airfare, hotel and meal expenses, cellular phone costs, and other
expenses incurred by the Officer in the performance of his duties.



 



  1

   



 



5. Holiday. The President shall have (14) days of Personal Time Off during each
Fiscal Year. The Personal Time Off may be used for vacation, sick leave, or for
personal business. The President’s compensation will be paid in full during his
use of his Personal Time Off. The amount of Personal Time Off will be prorated
for any portion of a Fiscal Year (or Fiscal Years of less than twelve (12)
months) during which President is employed under this Agreement.

 

 

6. Termination.



 



 

(a) Voluntary Termination by the Officer. The Officer may voluntarily terminate
this Agreement during the Term by providing the Company with a minimum thirty
(30) day’s advance written notice. Upon receipt of such written notice, the
Company may in its sole discretion relieve the Officer of his duties, but shall
continue to pay the Salary for the remaining portion of the notice period.

 

 

 

 

(b) Voluntary Termination by the Company. The Company may voluntarily terminate
this Agreement during the Term by providing the Officer with a minimum thirty
(30) day’s advance written notice. Upon such written notice: (a) the Parties
shall meet in good faith to discuss the Officer’s duties during the notice
period; (b) the Officer shall continue to use his best efforts to continue to
perform his duties to the Company during the remaining portion of the notice
period; and (c) the Company shall continue to pay the Salary for the remaining
portion of the notice period.

 

 

 

 

(c) Death or Disability. This Agreement shall automatically terminate upon the
Officer’s death, or upon any disability preventing the Officer from discharging
his responsibilities and duties hereunder. In the event that this Agreement is
terminated under this paragraph 6(c), the Company shall pay to the Officer’s
estate any unpaid Salary through the date of termination of this Agreement.

 

 

 

 

(d) Cause. The Company shall have the right to immediately terminate this
Agreement for “Cause.” Upon termination for Cause, the Salary shall be paid only
through the Date of Termination. For purposes of this Agreement, the Company
shall have “Cause” to terminate the Officer's Appointment only upon the
Officer's:



 



 

i. conviction of a felony or willful gross misconduct that, in either case,
results in material and demonstrable damage to the business or reputation of the
Company; or

 

 

 

 

ii. willful and continued failure to perform his duties hereunder within ten
business days after the Company delivers to Officer a written demand
forperformance that specifically identifies the actions to be performed.



 



  2

   



 

For purposes of this Section 6(c), no act or failure to act by the Officer shall
be considered “willful” if such act is done by the Officer in the good faith
belief that such act is or was to be beneficial to the Company or one or more of
its businesses, or such failure to act is due to the Officer's good faith belief
that such action would be materially harmful to the Company or one of its
businesses. Cause shall not exist unless and until a simple majority of the
Company’s Board of Directors (excluding the Officer for the purposes of
determining majority), has provided notice and an opportunity for the Officer to
be heard before the Board of Directors of the Company and a finding that in the
good faith opinion of the majority of the Board of Directors that “Cause”
exists, and specifying the particulars thereof in detail.

 



 

(e) End of Term. Either Party may terminate this Agreement by giving the other
Party a minimum thirty (30) days written notice of such Party’s intent to not
renew this Agreement prior to the expiration of the Term.



 



7. Confidential Information; Non-Competition.



 



 

(a) Confidential Information. Except as may be required or appropriate in
connection with his carrying out his duties under this Agreement, the Officer
shall not, without the prior written consent of the Company or as may otherwise
be required by law or any legal process, or as is necessary in connection with
any adversarial proceeding against the Company (in which case the Officer shall
cooperate with the Company in obtaining a protective order at the Company's
expense against disclosure by a court of competent jurisdiction), communicate,
to anyone (other than the Company and those designated by the Company or on
behalf of the Company in the furtherance of its business or to perform his
duties hereunder,) any trade secrets, confidential information, knowledge or
data relating to the Company and its businesses and investments, obtained by the
Officer during the Officer's Appointment by the Company and that is not
generally available public knowledge (other than by acts by the Officer in
violation of this Agreement).

 

 

 

 

(b) Noncompetition. During the Term and until the 12-month anniversary of the
Officer's Date of Termination if the Officer's Appointment is terminated by the
Company for Cause or the Officer terminates Appointment without Good Reason, the
Officer shall not engage in or become associated with any Competitive Activity.
For purposes of this Section 7(b), a “Competitive Activity” shall mean any
business or other endeavor that engages in any country in which the Company has
significant business operations as of the Date of Termination to a significant
degree in a business that directly competes with all or any substantial part of
the Company's business, provided, that, a Competitive Activity shall not include
(i) the writing of any book or article relating to subjects other than
Competitive Activity (ii) a farming business in general so long as such business
does not compete directly with the Company. The Officer shall be considered to
have become “associated with a Competitive Activity” if he becomes involved as
an owner, employee, officer, director, independent contractor, agent, partner,
advisor, or in any other capacity calling for the rendition of the Officer's
personal services, with any individual, partnership, corporation or other
organization that is engaged in a Competitive Activity and his involvement
relates to a significant extent to the Competitive Activity of such entity;
provided, however, that the Officer shall not be prohibited from (x) owning less
than one percent (1%) of any publicly traded or private corporation, whether or
not such corporation is in competition with the Company, (y) owning any
percentage of any publicly traded or private corporation the primary business of
which is not a Competitive Activity, or (z) serving as a director of a
corporation or other entity the primary business of which is not a Competitive
Activity. If, at any time, the provisions of this Section 7(b) shall be
determined to be invalid or unenforceable, by reason of being vague or
unreasonable as to area, duration or scope of activity, this Section 7(b) shall
be considered divisible and shall become and be immediately amended to only such
area, duration and scope of activity as shall be determined to be reasonable and
enforceable by the court or other body having jurisdiction over the matter; and
the Officer agrees that this Section 7(b) as so amended shall be valid and
binding as though any invalid or unenforceable provision had not been included
herein.



 



  3

   



 



 

(c) Injunctive Relief. In the event of a breach or threatened breach of this
Section 7, the Officer agrees that the Company shall be entitled to injunctive
relief in a court of appropriate jurisdiction to remedy any such breach or
threatened breach, the Officer acknowledging that damages would be inadequate
and insufficient.



 



8. Indemnification.



 



 

(a) General. The Company agrees that if the Officer is made a party or is
threatened to be made a party to any action, suit or proceeding, whether civil,
criminal, administrative or investigative (a “Proceeding”), by reason of the
fact that the Officer is or was a trustee, director, officer, agent or employee
of the Company, or any of their affiliates or is or was serving at the request
of the Company, or any of its affiliates as a trustee, director, officer,
member, employee or agent of another corporation, partnership, joint venture,
limited liability company, trust or other enterprise, whether or not the basis
of such Proceeding is alleged action in an official capacity, the Officer shall
be indemnified and held harmless by the Company to the fullest extent authorized
by law, as the same exists or may hereafter be amended, against all Expenses
incurred or suffered by the Officer in connection therewith, and such
indemnification shall continue as to the Officer even if the Officer has ceased
to be an Officer, director, trustee or agent, or is no longer employed by the
Company and shall inure to the benefit of his heirs, executors and
administrators.

 

 

 

 

(b) Expenses. As used in this Agreement, the term “Expenses” shall include,
without limitation, damages, losses, judgments, liabilities, fines, penalties,
excise taxes, settlements, and costs, attorneys' fees, accountants' fees, and
disbursements and costs of attachment or similar bonds, investigations, and any
expenses of establishing a right to indemnification under this Agreement.

 

 

 

 

(c) Enforcement. If a claim or request under this Section 8 is not paid by the
Company or on its behalf, within thirty (30) days after a written claim or
request has been received by the Company, the Officer may at any time thereafter
bring suit against the Company to recover the unpaid amount of the claim or
request and if successful in whole or in part, the Officer shall be entitled to
be paid also the Expenses of prosecuting such suit. All obligations for
indemnification hereunder shall be subject to, and paid in accordance with,
applicable law.

 

 

 

 

(d) Partial Indemnification. If the Officer is entitled under any provision of
this Agreement to indemnification by the Company for some or a portion of any
Expenses, but not, however, for the total amount thereof, the Company shall
nevertheless indemnify the Officer for the portion of such Expenses to which the
Officer is entitled.



 



  4

   



 



 

(e) Advances of Expenses. Expenses incurred by the Officer in connection with
any Proceeding shall be paid by the Company in advance upon request of the
Officer that the Company pay such Expenses, but only in the event that the
Officer shall have delivered in writing to the Company (i) an undertaking to
reimburse the Company for Expenses with respect to which the Officer is not
entitled to indemnification and (ii) a statement of his good faith belief that
the standard of conduct necessary for indemnification by the Company has been
met.

 

 

 

 

(f) Notice of Claim. The Officer shall give to the Company notice of any claim
made against him for which indemnification will or could be sought under this
Agreement. In addition, the Officer shall give the Company such information and
cooperation as the Company may reasonably require in relation to such
indemnification.

 

 

 

 

(g) Defense of Claim. With respect to any Proceeding as to which the Officer
notifies the Company of the commencement thereof:

 

 

 

 

(h) The Company will be entitled to participate therein at its own expense;

 

 

 

 

(i) (ii) Except as otherwise provided below, to the extent that it may wish, the
Company will be entitled to assume the defense thereof, with counsel reasonably
satisfactory to the Officer, which in the Company's sole discretion may be
regular counsel to the Company and may be counsel to other officers and
directors of the Company or any subsidiary. The Officer also shall have the
right to employ his own counsel in such action, suit or proceeding if he
reasonably concludes that failure to do so would involve a conflict of interest
between the Company and the Officer, and under such circumstances the fees and
expenses of such counsel shall be at the expense of the Company.

 

 

 

 

(ii) The Company shall not be liable to indemnify the Officer under this
Agreement for any amounts paid in settlement of any action or claim effected
without its written consent. The Company shall not settle any action or claim in
any manner which would impose any penalty that would not be paid directly or
indirectly by the Company without the Officer's written consent. Neither the
Company nor the Officer will unreasonably withhold or delay their consent to any
proposed settlement.

 

 

 

 

(i) Non-exclusivity. The right to indemnification and the payment of expenses
incurred in defending a Proceeding in advance of its final disposition conferred
in this Section 8 shall not be exclusive of any other right which the Officer
may have or hereafter may acquire under any statute or certificate of
incorporation or by-laws of the Company or any subsidiary, agreement, vote of
shareholders or disinterested directors or trustees or otherwise.



 



  5

   



 



9. Legal Fees and Expenses. If any contest or dispute shall arise between the
Company and the Officer regarding any provision of this Agreement, the Company
shall reimburse the Officer for all legal fees and expenses reasonably incurred
by the Officer in connection with such contest or dispute, but only if the
Officer prevails to a substantial extent with respect to the Officer's claims
brought and pursued in connection with such contest or dispute. Such
reimbursement shall be made as soon as practicable following the resolution of
such contest or dispute (whether or not appealed) to the extent the Company
receives reasonable written evidence of such fees and expenses.

 

 

10. Successors; Binding Agreement.



 



 

(a) Company's Successors. No rights or obligations of the Company under this
Agreement may be assigned or transferred, except that the Company shall require
any successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business and/or assets of the
Company to expressly assume and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform it
if no such succession had taken place. As used in this Agreement, “Company”
shall include any successor to its business and/or assets (by merger, purchase
or otherwise) which executes and delivers the agreement provided for in this
Section 10 or which otherwise becomes bound by all the terms and provisions of
this Agreement by operation of law.

 

 

 

 

(b) Officer's Successors. No rights or obligations of the Officer under this
Agreement may be assigned or transferred by the Officer other than his rights to
payments or benefits hereunder, which may be transferred only by will or the
laws of descent and distribution. Upon the Officer's death, this Agreement and
all rights of the Officer hereunder shall inure to the benefit of and be
enforceable by the Officer's beneficiary or beneficiaries, personal or legal
representatives, or estate, to the extent any such person succeeds to the
Officer's interests under this Agreement. If the Officer should die following
his date of termination while any amounts would still be payable to him
hereunder if he had continued to live, all such amounts unless otherwise
provided herein shall be paid in accordance with the terms of this Agreement to
such person or persons so appointed in writing by the Officer, or otherwise to
his legal representatives or estate.



 



  6

   



 



11. Notice. For the purposes of this Agreement, notices, demands and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered either personally or by United
States certified or registered mail, return receipt requested, postage prepaid,
addressed as follows:



 

If to the Officer:

 

Daniel Cattlin

915 Doyle Road, Suite 303

Apt #224, Deltona

Florida, 32725

 

If to the Company:

 

Patriot Berry Farms, Inc.

One World Trade Center

121 SW Salmon Street,Suite 1100

Portland, OR 97204

 

or to such other address as any party may have furnished to the others in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.

 



12. Miscellaneous. No provisions of this Agreement may be amended, modified, or
waived unless such amendment or modification is agreed to in writing signed by
the Officer and by a duly authorized officer of the Company, and such waiver is
set forth in writing and signed by the party to be charged. No waiver by either
party hereto at any time of any breach by the other party hereto of any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time. No agreements or representations,
oral or otherwise, express or implied, with respect to the subject matter hereof
have been made by either party which are not set forth expressly in this
Agreement. The respective rights and obligations of the parties hereunder of
this Agreement shall survive the Officer's termination of Appointment and the
termination of this Agreement to the extent necessary for the intended
preservation of such rights and obligations. The validity, interpretation,
construction and performance of this Agreement shall be governed by the laws of
the State of Nevada without regard to its conflicts of law principles.

 

 

13. Validity/Severability. The invalidity or unenforceability of any provision
or provisions of this Agreement shall not affect the validity or enforceability
of any other provision of this Agreement, which shall remain in full force and
effect.

 

 

14. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.



  



15. Entire Agreement. This Agreement sets forth the entire agreement of the
parties hereto in respect of the subject matter contained herein and supersedes
all prior agreements, promises, covenants, arrangements, communications,
representations or warranties, whether oral or written, by any Officer, employee
or representative of any party hereto in respect of such subject matter. Any
prior agreement of the parties hereto in respect of the subject matter contained
herein is hereby terminated and canceled.

 

 

16. Section Headings. The section headings in this Appointment Agreement are for
convenience of reference only, and they form no part of this Agreement and shall
not affect its interpretation.



 

[SIGNATURE PAGE FOLLOWS]

 



  7

   



 

IN WITNESS WHEREOF, the parties hereto have executed this Employment Agreement
on the date first above written.

 



Officer:

  COMPANY:  

 

 

Patriot Berry Farms, Inc. 

 

 

 

 

 

/s/  [cybf_ex101img1.jpg]   /s/  [cybf_ex101img2.jpg]  

By:

Daniel Cattlin   By: Daniel Cattlin  

 

  Title: President, Patriot Berry Farms, Inc  



 

 

 



8



 